Citation Nr: 0014616	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-37 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to an effective date, earlier than May 27, 
1993, for the grant of special monthly pension due to the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Vidal Rodriguez Amaro, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, C. P. and Pedro Seda, M.D.



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
October 1999 in order to accommodate the appellant's request 
for a hearing before a Member of the Travel Board.  By letter 
received in March 2000, however, the appellant withdrew his 
request for such a hearing.  The Board will proceed 
accordingly.


FINDINGS OF FACT

1.  In a decision dated in November 1984, the Board denied 
the claim for service connection for diabetes mellitus on the 
merits.

2.  In rating decisions dated in July 1985 and March 1986, 
the RO declined to reopen the claim for service connection 
for diabetes mellitus.  The appellant did not file a timely 
appeal, and those decisions are final.

3.  Additional evidence since the RO's March 1986 decision is 
both new and material inasmuch as it includes competent 
medical evidence of the onset of diabetes mellitus in 
service.

4.  The appellant has presented a plausible claim for service 
connection for diabetes mellitus, and VA has a further duty 
to assist him in the development of his claim.

5.  The evidence of record shows that it is first factually 
ascertainable that the appellant required the need for aid 
and attendance on March 24, 1993.  There are no 
communications prior to this time which may be construed as a 
formal or informal claim.


CONCLUSIONS OF LAW

1.  The Board's November 1984 decision, wherein the claim for 
service connection for diabetes mellitus was denied on the 
merits, is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1995); 38 C.F.R. § 20.1100 (1999).

2.  The RO's March 1986 rating decision, which declined to 
reopen the claim for service connection for diabetes 
mellitus, is the last prior final denial.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).

3.  The evidence received subsequent to the RO's March 1986 
decision, which declined to reopen the claim for service 
connection for diabetes mellitus, is both new and material 
and serves to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for diabetes mellitus is 
well grounded, and there is a further statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Entitlement to an effective date of March 24, 1993 for 
the award special monthly pension due to the need for aid and 
attendance is warranted.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 3.401(a), 3.351(a)(1) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material - diabetes mellitus

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for diabetes mellitus.  
He further claims that such evidence makes his claim for 
service connection plausible and, thus, warrants evaluation 
of the claim on the merits with consideration given to review 
of all the evidence of record.

In a decision dated in July 1980, the Board originally denied 
service connection for diabetes mellitus.  The Board reopened 
and denied this claim on the merits in a November 1984 
decision.  This decision is final.  38 C.F.R. § 20.1100(a) 
(1999).  Thereafter, the RO declined to reopen this claim in 
rating decisions dated in July 1985 and March 1986.  The 
appellant was advised of the March 1986 decision by letter 
dated in June 1986, but he did not file a Notice of 
Disagreement within one year from the date of notice.  The RO 
next denied the appellant's claim to reopen in March 1996, 
and the appellant has timely perfected his appeal to this 
decision.  As such, the March 1986 RO decision constitutes 
the last prior final denial of the claim.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999). 

Accordingly, the Board, in its independent review of the 
case, finds that the RO last finally denied the appellant's 
claim in the March 1986 rating decision.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the new and 
material standard must be applied with respect to the 
adjudication of this claim.  As a general rule, once a claim 
has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  However, if the claimant can thereafter present new 
and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 
1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Additionally, diabetes mellitus may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent within one year 
from the appellant's separation from active service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
November 1984 decision, the Board denied the claim on the 
basis that the evidence failed to show that diabetes mellitus 
was incurred or aggravated during service and/or manifest to 
a degree of 10 percent or more within one year following 
discharge from service.  The RO declined to reopen the case 
on the same bases in July 1985 and March 1986.  Therefore, 
the issue currently before the Board is whether the 
additional evidence submitted by the appellant since the RO's 
last prior final decision in March 1986 is both new and 
material in that it tends to show that diabetes mellitus was 
incurred or aggravated during service and/or manifest to a 
degree of 10 percent or more within one year following 
discharge from service

At the time of the March 1986 RO decision, the appellant 
argued that he had been treated and diagnosed with diabetes 
mellitus in service.  In this respect, he claimed that he 
underwent in- service hospitalizations for symptoms which 
included dizziness and nervousness.  In support of his claim, 
he submitted lay statements of acquaintances and fellow 
serviceman, to include C. P. and C. A., who collectively 
attested that he had been hospitalized in service for 
symptoms of nervousness and dizziness.  Unfortunately, 
service medical records were unavailable to confirm his 
account of in- service treatment.  Company morning reports 
did show that he was hospitalized on April 4, 1944 and 
returned to duty later that month, but these reports failed 
to reference the type of medical attention that he received.

The medical evidence previously of record included a January 
1947 hospitalization report from Hospital Santo Asilo de 
Damas (a VA facility) which showed treatment for a contusion 
of the neck.  These records did not reflect treatment or 
manifestation of diabetes mellitus.  Private treatment 
records from Ada T. Capri de Colley, M.D., first showed 
treatment for diabetes mellitus with diabetic retinopathy in 
1974 with a notation that the appellant "probably has had 
[diabetes mellitus] for a longer time."  Statements made by 
private physician J. Polanco Gonzalez, M.D., in 1978 
indicated that the appellant has been treated for diabetes 
mellitus since "December 28, 1945."  However, a subsequent 
VA field interview revealed that Dr. Gonzalez had based his 
statements solely on his own recollections of treatment, and 
that Dr. Gonzalez was old, infirm and "very forgetful."

In March 1983, Luis G. Maduro Palmer, M.D., (Dr. Maduro) 
recalled treating the appellant for uncontrolled diabetes 
"around the years 1945 and 1946."  However, his 
recollections were also based solely on memory as "bandits 
and drug addicts" had stolen his treatment records.  Dr. 
Palmer did produce a photocopy of a record of treatment for 
diabetes mellitus beginning in January 1946, but the 
authenticity of the document could not be independently 
verified because the original was not in the physician's 
possession.  In a letter received in May 1985, Pedro A. Seda, 
M.D., reported that he had been treating the appellant for 
diabetes mellitus since 1956.  Subsequently, the RO received 
clinical records from Dr. L. R. Perea which purportedly 
showed treatment for diabetes mellitus since December 1945.  
However, Dr. Perea later admitted that he had reconstructed 
his records based upon what he could remember "with the help 
of [the veteran]."  All dates of treatment were 
"approximate."

In connection with the current appeal, the appellant 
testified to treatment for diabetes since a 1943 in- service 
hospitalization in Aruba.  He recalled that Sergeant A. and 
Colonel F. had visited him in the hospital.  At that time, 
his symptoms primarily involved dizziness.  He further 
recalled that, subsequently, Mr. P. took him to a Marseilles 
hospital following a diabetic attack.  He recalled receiving 
an injection, but he could not verify that this was an 
insulin shot.  He further testified that Mr. N. L. had 
visited him at a military clinic.  Post- service, he recalled 
a hospitalization due to diabetes at the old Damas hospital 
but those records were unavailable due to a fire.  He was 
prescribed insulin by a private physician sometime 
thereafter, but that physician had deceased and the records 
were unavailable.  At one point, he admitted to a 1937 
hospitalization at Municipal Hospital for diabetes, but he 
subsequently retracted this statement.  These records were 
also unavailable.

Other lay statements included the testimony of Mr. P. who 
indicated that he served as the appellant's regiment 
commander.  Mr. P. recalled that the appellant had been 
treated for diabetes in service.  He further recalled 
bringing the appellant to field hospitals on 3 separate 
occasions due to symptoms of dizziness and weakness, and 
assigning him light duties as a result of his physical 
condition.  A lay statement by the appellant's former 
servicemate, Mr. A., attested to personally transporting the 
appellant to a field hospital in service, and to personally 
making the necessary entries in the "Company Sick Book."  
He recalled a diagnosis of "acute diabetes."  A lay 
statement from E. F., the appellant's former company 
commander, recalled that the appellant had been hospitalized 
on several occasions due to sporadic spells of dizziness and 
nervousness.

The medical evidence received since the RO's March 1986 
decision includes the September 1996 testimony of Dr. Seda 
who recalled treating the appellant for diabetes mellitus 
since 1956.  Dr. Seda opined that, at the time of his initial 
observation of the appellant in 1956, the appellant's 
diabetes had been in existence as far back as 10- 15 years.  
Dr. Seda further opined that, based upon the appellant's 
report of in- service symptoms of pains, circulatory 
problems, extremity numbness and dizziness spells, the 
appellant appeared to have his first diabetic crisis in 
service.  In arriving at his opinion, Dr. Seda indicated that 
he had not reviewed any medical records prior to 1956 and 
stated that he could only accurately determine the state of 
diabetes to within a period of 3 months.  He did note that 
rising and lowering of the appellant's blood sugar level 
affected his emotional state.  Additional private and VA 
clinical records show current treatment for diabetes 
mellitus.

As noted previously, the appellant's claim for service 
connection for diabetes mellitus has been denied due to the 
absence of reliable medical evidence showing that diabetes 
mellitus was first manifested in service and/or was manifest 
to a compensable degree within one year from separation from 
service.  The truthfulness of the lay statements of record 
regarding his in- service symptomatology and treatment has 
not been previously discredited and must be presumed.  Molloy 
v. Brown, 9 Vet.App. 513, 516 (1996).  Based upon this 
history and physical examination, Dr. Seda has testified that 
the appellant experienced his first diabetic crisis in 
service.  Harris v. West, 203 F.3d 1347 (2000) (medical 
opinion based upon lay history may be regarded as competent 
medical evidence).  This opinion, which is both new and 
material to the question at hand, is sufficient to both 
reopen and well ground the appellant's claim for diabetes 
mellitus.

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.

II.  Earlier effective date - special monthly pension

In a rating decision dated in September 1993, the RO granted 
the appellant's claim for special monthly pension on account 
of being in need of aid and attendance.  In so doing, the RO 
used the appellant's VA Form 21- 4138 filing received on May 
27, 1993 for the effective date of award.  In support of his 
claim for an earlier effective date of award, the appellant 
indicated that he had been unable to care for himself ever 
since a right leg amputation in approximately 1989.  He may 
have filed an oral claim for special monthly pension at this 
time, but his recollections were not too clear.  He does 
recall being informed by VA that he should have claimed these 
benefits since 1989.

A veteran, who is otherwise entitled to VA pension, may 
receive an additional monthly pension where he/she is in need 
of regular aid and attendance of another person.  38 U.S.C.A. 
§ 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) (1999).  In 
order to be deemed in need of regular aid and attendance of 
another person, the claimant must establish that he/she (1) 
is blind or functionally blind; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(1999).  A factual need for aid and attendance is established 
where he meets the following considerations: inability of the 
claimant to dress himself/herself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his environment.  38 C.F.R. § 3.352(a) (1999).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he/she is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet.App. 
222, 224 (1996).  Nevertheless, it is "mandatory" for the 
VA to consider all of the above mentioned factors within the 
regulation.  Id. at 224.

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of an award of special monthly pension benefits shall be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.401(a) (1999).  The date 
entitlement arose requires review of the entire record in 
order to determine the earliest date as of which it is 
factually ascertainable that entitlement to such benefits had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
1995); 38 C.F.R. § 3.400(o)(2) (1999); Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991).  The term "application," while 
not defined in the statute, is broadly construed by 
regulation to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (1999).  Where, as in this case, a formal 
claim has already been allowed, certain submissions, such as 
VA medical records, private medical records or lay evidence, 
will be accepted as an informal claim.  38 C.F.R. 
§§ 3.157(b)(1)-(b)(3) (1999).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet.App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999).  Of importance in the present case, the appellant 
claims entitlement to an earlier effective date since 1989.  
As such, the Board must look at all communications since 1989 
and the currently assigned effective date of award.

The appellant's private medical records indeed show that he 
underwent right below the knee amputation due to a gangrenous 
right foot in February 1989.  His history at time of 
admission was significant for high blood pressure and 
uncontrolled diabetes mellitus, but was otherwise 
unremarkable.  He subsequently underwent inpatient 
rehabilitation training at VA in October 1989.  His treatment 
regimen included physical therapy, ambulation training, 
strengthening exercises in all extremities and self- care 
training in deficit areas.  He had diagnoses of insulin 
dependent diabetes mellitus, high blood pressure and 
periphero- vascular insufficiency.  Upon his discharge, he 
had full use of his upper extremities, used a walker for 
short distances and a wheelchair for long distances.  He was 
noted to be "independent on modified self- care."

By means of a VA Form 21- 4138 filing received on May 27, 
1993, the appellant informed the RO that he was experiencing 
financial difficulties due to his physical and emotional 
disabilities.  He subsequently submitted records from his 
private physician which first showed his hospitalization for 
excisional debridement of an ulcer of the left leg on March 
24, 1993.  At this time, he was discharged to home with a 
restriction for walking with assistance, but he was not 
assigned a home health service.  Subsequently, he was 
hospitalized in May and June 1993 for recurrent cellulitis of 
the left leg.  His records reported diagnoses of diabetes 
mellitus Type II, peripheral vascular disease, hypertension, 
coronary artery disease and amputation of right leg.

A VA aid and attendance examination, dated in July 1993, 
revealed that the appellant held diagnoses of right below the 
knee amputation, insulin dependent diabetes mellitus, high 
blood pressure, angina pectoris, peripherovascular 
insufficiency, unhealed ulcer in the left leg with 
cellulitis, glaucoma in both eyes, bilateral aphakia with 
intraocular lens implant and pending surgery for prostatic 
hypertrophy.  Based upon these disabilities, the examiner 
offered opinion that the appellant required help with 
bathing, dressing and ambulation. 

During the time period in question, the Board finds that the 
appellant's VA Form 21- 4138 filing, dated on May 27, 1993, 
is the first communication of file which may construed as a 
claim for special monthly pension due to the need for aid and 
attendance.  The medical records do show that the appellant 
underwent right below the knee amputation in 1989, but these 
records also showed that he was "independent on modified 
self- care" following his surgery.  There are no written 
communications prior to May 27, 1993 which may be construed 
as a formal or informal claim.  His assertion of making an 
"oral" application with VA in 1989 is insufficient to 
satisfy the regulatory requirement of written formal or 
informal claim.  See 38 C.F.R. § 3.1(p) (1999)

Within one year from the May 27, 1993 filing, a later 
received private medical record first shows the appellant's 
hospitalization for excisional debridement of an ulcer of the 
left leg on March 24, 1993.  Upon his discharge, he required 
assistance with walking.  Thereafter, he underwent two more 
hospitalizations for cellulitis of the left leg which had 
remained unhealed by time of his July 1993 VA aid and 
attendance examination.  Of significance, the Board notes 
that, at the time of the March 24, 1993 hospitalization, the 
appellant manifested the disease processes and physical 
disabilities upon which the VA examiner determined his need 
for aid and attendance.  With application of the benefit of 
the doubt rule, the Board finds that an earlier effective 
date of March 24, 1993 is warranted.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

The claim of entitlement to service connection for diabetes 
mellitus is reopened and well grounded.  To this extent only, 
the appeal is granted.

Entitlement to an effective date of March 24, 1993 for the 
award of special monthly pension due to the need for aid and 
attendance is granted.

REMAND

As the claim of claim of entitlement to service connection 
for diabetes mellitus is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  See Morton, 12 Vet.App. at 486 
(1999).  Based upon the particular facts of this claim, the 
Board is of the opinion that the appellant should be afforded 
VA examination, by an endocrinologist, in order to determine 
the date of onset of diabetes mellitus.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The appellant's claims file should be reviewed 
by a VA endocrinologist for the purpose of 
determining the approximate date of onset of 
diabetes mellitus.  In this regard, the examiner 
should express opinion as to whether it is least 
likely as not that his diabetes mellitus was first 
manifested during his period of active service 
and/or to a degree of 10 percent or more within 
one year from his discharge from service?  The 
reasoning which forms the basis of the opinion 
should be set forth. The claims folder and a copy 
of this remand should be made available to the 
examiner.

3.  After completion of the above, the RO should 
readjudicate the issue of service connection for 
diabetes mellitus with consideration given to all 
of the evidence of record, including any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 

